UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2010 Item 1. Reports to Stockholders. Villere Balanced Fund Annual Report August 31, 2010 On the cover: Magnolia trees, found all over New Orleans and throughout the South, signify strength and perseverance; their seasonal blooms are distinctive in their beauty and fragrance. They have also met the test of time. Fossil records of magnolia trees date back 100 million years. Like the magnolia, Villere & Co. is a time-honored Louisiana tradition, helping families and not-for-profits manage their investments for almost a century. Villere Balanced Fund September 30, 2010 To Our Fellow Shareholders: As of August 31, 2010, the Villere Balanced Fund had a one-year return of 7.16% that compares to the S&P 500® Index (the “S&P 500®”) return of just 4.91% and the Lipper Balanced Fund Index return of 6.82%.Our five-year return is -0.81% annualized that compares to the S&P 500®, which returned -0.91% annualized and the Lipper Balanced Fund Index that rose 2.00% annually. Since Inception Period Ending 8/31/10 6 Mos. 1 Year 5 Years 10 Years 9/30/99 Villere Balanced Fund -3.39% 7.16% -0.81% 2.78% 5.38% Barclays Capital Intermediate Government/Credit Index 5.01% 8.18% 5.67% 6.10% 6.07% Lipper Balanced Fund Index -0.17% 6.82% 2.00% 2.18% 3.19% S&P 500® Index -4.04% 4.91% -0.91% -1.81% -0.04% The Fund’s Gross Expense Ratio is 1.31% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Current performance data to the most recent month end may be obtained by visiting www.villere.com. Our cumulative return since inception (September 30, 1999) is 77.22% (5.38% on an annualized basis) that compares to the S&P 500® that is still in negative territory having decreased -0.40% cumulative (-0.04% annualized).Our Fund also outperformed the Lipper Balanced Fund Index, which returned 40.87% cumulative (3.19% annualized). In periods of volatility the markets are often characterized by fear and greed. From August 2008 through March 2009, fear ran rampant through the markets as investors clamored for investments deemed safe. Gold and treasury bonds seemed to fit this need. From March 2009 to April 2010 investors were consumed by greed as equities of all shapes and sizes were stuffed into portfolios. As talk of a double-dip recession entered the lexicon, fear re-entered in April 2010 and 10 year treasury yields dropped once again while gold set new records. Yield chasing has been met by corporate treasurers who Villere Balanced Fund have supplied bonds for every appetite. Our strategy for the past year has been to avoid extremes and remain focused on the power of equities in a portfolio balanced by medium-term bonds. This past year was a good one, and the economy is showing signs of growth, but expectations hover at 1.5%-2% growth for the second half of the year, down from earlier expectations of 3% or more.We believe, however, that the market will look at the trajectory of actual growth. Goldman Sachs just released their 2011 U.S. outlook, where GDP growth is estimated to be 1.5% for the third and fourth quarter of 2010 as well as first quarter of 2011, but then accelerates to 2% in the second quarter of 2011, 2.5% by the third quarter of 2011, and 3% in the fourth quarter of 2011. As of August 31, 2010, we believe the markets fell to a point where many concerns were fully discounted into the valuation of the market.One valuation metric that we use for stocks is the earnings yield in relation to the 30-year Treasury bond.The underlying holdings within the S&P 500® are projected to have $90 in earnings in 2011 giving these holdings an earnings yield of 7.9% compared to the earnings yield of 3.9% for the underlying holdings within a 30-year treasury bond.In our opinion, this demonstrates that stocks in relation to bonds are a great value.When the technology bubble was about to pop back in March of 2000 for example, the earnings yield was about 1.67% and the bond yield was 5.90%.Stocks were very expensive and should have been sold, whereas this metric may lead someone towards purchasing stocks. Further encouraging signs to buy stocks are the number of publicly traded companies that are selling their debt to the investing public.For example we were amazed to see that Microsoft was able to sell 3-year bonds at a yield of 0.875%.We believe these companies are very smart to borrow money at these historically low rates, as they may be able to get strong returns with this leverage.We do not want to be on the other side of such a trade, lending them money and only collecting such paltry income by buying their corporate debt.We would rather buy their stocks and invest with them and possibly collect a dividend. We are continuously asked what could possibly make the market go up as ‘everyone’ is so negative and nothing positive seems to be on the horizon.While we are concerned by the headwinds facing the consumer and the economy, we believe that many investors have already sold stocks and, based on the record flows into bonds, the next move may be out of bonds and into stocks.The investing public tends to chase past returns and what has been successful; looking in the rear view mirror instead of through the windshield. 2 Villere Balanced Fund We believe interest rates should soon begin to rise, bonds may begin to lose value and many bond holders could have a nasty surprise.Once the investing public realizes that they can lose money in bonds, they may begin to shift money from bonds to stocks, which could help propel the stock market upwards.With this in mind, we have consciously guided our fixed income to 25% of the portfolio which is the low end of our asset allocation range.We were and remain overweighted energy and health care in the belief that these sectors offer compelling value in several companies that are misunderstood. This choice has led to outperformance as investments such as Ion Geophysical which rose 34% in the past year. They are the leader in providing high resolution images of the subsurface to the oil and gas industry to reduce the risk of exploration and reservoir development. One of our better performers in the past year was Varian Medical Systems which rose 23%.Varian Medical is the leading manufacturer of proton and radiotherapy machines for treating cancer and other medical conditions.The American Cancer Society estimates that 569,490 Americans died from cancer in 2009 representing more than 1,500 people a day, accounting for 1 of every 4 deaths.We believe that despite what happens with the economy, 1.5 million new cancer cases are estimated to be diagnosed in the U.S. in 2010, and Varian’s focus on radiotherapy is poised to treat these patients and save lives.In fact, the 5-year relative survival rate for all cancers diagnosed between 1999-2005 is 68%, up from just 50% in 1975-1977.This is due to early diagnosis, but also due to improvements in treatment from the products that Varian provides such as Clinac and Trilogy medical linear accelerators. We have struggled with our position in Euronet Worldwide.We have owned the company for over two years and the stock remains at about the same price we bought it.The company has three main businesses; an EFT processing segment, a prepaid segment, and a money transfer segment.Their processing segment has a network of 9,720 ATM’s and 53,000 POS terminals across Europe, the Middle East and Asia Pacific.The prepaid segment is one of the largest international providers of mobile airtime processing, and money transfer segment is similar to Western Union’s business, and is the third-largest global money transfer company. Euronet derives about 75% of their revenue from non-U.S. operations.We like participating in the growth outside of the U.S., however, when they generate profits in countries other than the U.S., they have to convert from local currency such as the euro, British pound, and Polish Zloty, back to the U.S. dollar.In 2009 and early 2010 with the issues in Greece, that spread to Spain and all of Europe, the euro began to weaken against the dollar and their 3 Villere Balanced Fund financials were impacted accordingly.Recently the euro has recovered and Euronet’s stock price has moved up in sympathy.We are focused on their business, in contrast to hazarding guesses on currency trading.We believe this investment is the perfect way to play the growth in financial systems upgrades in China, India, and other emerging markets, and the valuation is quite compelling given the opportunities. We have stood by our Fund’s objectives in seeking long-term capital growth.We believe that in this turbulent market a balanced fund, with some exposure to the unique opportunities for growth afforded by small-cap investments, is an appropriate investment vehicle as it seeks to offer stability of fixed income, and the opportunity for growth in equities.This differentiation is important because we believe it sets us apart from our peers. In conclusion, we are confident that our style of conducting extensive research on each company will help in reaching our objectives.We continue to invest in companies that we feel have excellent managements and strong earning power, whose potential is yet to be recognized by the investing public. Thank you for your investment in the Villere Balanced Fund. St. Denis J. Villere George G. Villere George V. Young St. Denis J. Villere III Footnotes: The opinions expressed above are those of St. Denis J. Villere, George G. Villere, George V. Young and St. Denis J. Villere III, and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Earnings yield is the quotient of earnings per share divided by the share price. It is the reciprocal of the P/E ratio. Please refer to the Schedule of Investments in the report for more complete information regarding fund holdings.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. 4 Villere Balanced Fund The Lipper Balanced Fund Index is an equally weighted performance index of the largest qualifying funds in the Lipper Category.The indices are unmanaged and returns include reinvested dividends.The S&P 500 Index is an unmanaged index that is widely regarded as the standard for measuring large-cap U.S. stock market performance. The Barclays Capital U.S. Intermediate Government/Credit Bond Index (formerly known as the Lehman Intermediate Government /Credit Bond Index) measures the performance of United States dollar-denominated United States Treasuries, government-related and investment-grade credit securities that have a remaining maturity of greater than or equal to 1 year and less than 10 years.You cannot invest directly in an index. While the Fund is “no-load”, management and other expenses still apply.Please refer to the prospectus for further details. Must be preceded or accompanied by a current prospectus. The Fund is distributed by Quasar Distributors, LLC.10/10 5 Villere Balanced Fund SECTOR ALLOCATION at August 31, 2010 (Unaudited) Sector Allocation Percent of Net Assets Finance & Insurance 20.6% Miscellaneous Manufacturing 18.8% Food Manufacturing 9.8% Computer & Electronics Manufacturing 8.9% Chemical Manufacturing 7.2% Transportation & Warehousing 7.1% Professional, Scientific, & Technical Services 7.0% Retail Trade 6.6% Information 4.2% Mining 3.5% Real Estate & Rental & Leasing 1.9% Wholesale Trade 1.7% Management of Companies & Enterprises 1.5% Money Market Fund 0.8% Other Assets in Excess of Liabilities 0.4% Total 100.0% EXPENSE EXAMPLE For the Six Months Ended August 31, 2010 (Unaudited) As a shareholder of the Villere Balanced Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/10 – 8/31/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses 6 Villere Balanced Fund EXPENSE EXAMPLE For the Six Months Ended August 31, 2010 (Unaudited), Continued of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 3/1/10 Value 8/31/10 3/1/10 – 8/31/10* Actual $ 966 Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.18% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 7 Villere Balanced Fund Hypothetical Value of $10,000 vs Barclays Capital Intermediate Government/Credit Bond Index, Lipper Balanced Fund Index, S&P 500® Index and Blended 65% S&P 500® Index / 35% Barclays Capital Intermediate Government/Credit Bond Index Average Annual Total Return as of August 31, 2010 1 Year % 5 Year )% 10 Year % This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2000 (the Fund’s “inception”) and is not intended to imply any future performance.Investment returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares.The chart assumes reinvestment of dividends and capital gains. As of 8/31/10 the Barclays Capital Intermediate Government/Credit Bond Index returned 8.18%, 5.67%, and 6.10% for the one-year, five-year, and ten-year periods, respectively. As of 8/31/10 the Lipper Balanced Fund Index returned 6.82%, 2.00%, and 2.18% for the one-year, five-year, and ten-year periods, respectively. As of 8/31/10 the S&P 500® Index returned 4.91%, (0.91)%, and (1.81)% for the one-year, five-year, and ten-year periods, respectively. As of 8/31/10 the Blended 65% S&P 500® Index/35% Barclays Capital Intermediate Government/Credit Bond Index returned 6.42%, 1.69%, and 1.24% for the one-year, five-year, and ten-year periods, respectively. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.villere.com or calling (866) 209-1129. 8 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2010 Shares Value COMMON STOCKS: 65.6% Aerospace Products & Services: 3.7% BE Aerospace, Inc.* $ Air Transportation: 2.1% PHI, Inc.*1 Apparel Manufacturing: 3.4% Carter’s, Inc.* Chemical Manufacturing: 3.3% Abbott Laboratories Clothing & Accessories Stores: 2.1% Collective Brands, Inc.* Computer & Electronic Products: 8.4% ION Geophysical Corp.* Varian Medical Systems, Inc.* Couriers & Messengers: 3.6% FedEx Corp. Credit Intermediation: 9.8% Cullen/Frost Bankers, Inc. Euronet Worldwide, Inc.* IBERIABANK Corp. Food Manufacturing: 6.7% Flowers Foods, Inc. The J.M. Smucker Co. Information Services: 4.2% NIC, Inc. Machinery: 4.6% 3D Systems Corp.* Oil & Gas Extraction: 3.5% Pioneer Natural Resources Co. Professional, Scientific & Technical Services: 7.0% EPIQ Systems, Inc. Luminex Corp.* Sporting & Recreational Goods Wholesaler: 3.2% Pool Corp. TOTAL COMMON STOCKS (Cost $32,323,000) CONVERTIBLE PREFERRED STOCK: 3.0% Credit Intermediation: 3.0% Bank of America Corp., 7.250%, convertible until 12/31/2049 TOTAL CONVERTIBLE PREFERRED STOCK (Cost $759,021) Principal Amount CORPORATE BONDS: 30.2% Air Transportation: 1.5% PHI, Inc., 7.125%, $ 04/15/2013 Building Material, Garden & Supplies Dealers: 4.5% The Home Depot, Inc., 5.400%, 03/01/2016 The accompanying notes are an integral part of these financial statements. 9 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2010, Continued Principal Amount Value CORPORATE BONDS: 30.2%, Continued Cable & Other Subscription Programming: 1.7% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 6.375%, $ 06/15/2015 $ Chemical Manufacturing: 3.9% Du Pont E.I. De Nemours & Co., 4.750%, 11/15/2012 Pfizer, Inc., 6.200%, 03/15/2019 Computer & Electronic Products: 0.5% International Business Machines Corp., 4.750%, 11/29/2012 Credit Intermediation: 6.8% BB&T Corp., 4.900%, 06/30/2017 Countrywide Home Loans, Inc., 4.000%, 03/22/2011 JPMorgan Chase & Co., 4.875%, 03/15/2014 Whitney National Bank, 5.875%, 04/01/2017 Food Manufacturing: 3.1% Kraft Foods, Inc., 5.250%, 10/01/2013 5.375%, 02/10/2020 Furniture & Related Products: 3.1% Leggett & Platt, Inc., 4.650%, 11/15/2014 Insurance Carriers: 1.5% Prudential Financial, Inc., 5.000%, 01/15/2013 Rental & Leasing Services: 1.9% International Lease Finance Corp., 5.875%, 05/01/2013 Securities & Financial Services: 1.0% Goldman Sachs Group, Inc., 6.875%, 01/15/2011 Merrill Lynch & Co., Inc., 6.875%, 11/15/2018 Transportation Equipment: 0.7% General Dynamics Corp., 5.375%, 08/15/2015 TOTAL CORPORATE BONDS (Cost $14,170,082) The accompanying notes are an integral part of these financial statements. 10 Villere Balanced Fund SCHEDULE OF INVESTMENTS at August 31, 2010, Continued Shares Value SHORT-TERM INVESTMENT: 0.8% Money Market Fund: 0.8% Federated Treasury Obligation Fund – Trust Shares, 0.010%^ $ TOTAL SHORT-TERM INVESTMENT (Cost $433,119) TOTAL INVESTMENT IN SECURITIES: 99.6% (Cost $47,685,222) Other Assets in Excess of Liabilities: 0.4% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 A portion of the security is considered illiquid. ^ 7-day yield as of August 31, 2010. The accompanying notes are an integral part of these financial statements. 11 Villere Balanced Fund STATEMENT OF ASSETS AND LIABILITIES at August 31, 2010 ASSETS Investments in securities, at value (cost $47,685,222) (Note 2) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($50,555,041/3,769,355 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 Villere Balanced Fund STATEMENT OF OPERATIONS For the Year Ended August 31, 2010 INVESTMENT INCOME Interest $ Dividends Total investment income EXPENSES (Note 3) Investment advisory fees Adminstration fees Transfer agent fees Fund accounting fees Audit fees Registration fees Miscellaneous expense Reports to shareholders Chief Compliance Officer fees Legal fees Trustee fees Custody fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 Villere Balanced Fund STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended August 31, 2010 August 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended August 31, 2010 August 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 14 Villere Balanced Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended August 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Total distributions ) Net asset value, end of year $ Total return % )% )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees absorbed or recouped % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees absorbed or recouped % Portfolio turnover rate 27
